                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


JOSEPH A. VERIVE,                             )
                                              )
                 Petitioner,                  )
                                              )
           vs.                                )      Case No. 4:15-CV-1676 SNLJ-NCC
                                              )
DAN REDDINGTON,                               )
                                              )
                 Respondent.                  )


                               MEMORANDUM and ORDER

       This matter is before the Court on the petition for writ of habeas corpus filed by

Petitioner Joseph A. Verive. I referred this matter to United States Magistrate Judge

Noelle C. Collins for a report and recommendation on all dispositive matters pursuant to 28

U.S.C. § 636(b). On February 15, 2019, Judge Collins filed her recommendation that

petitioner’s habeas petition should be denied (#20).

       Petitioner sought and was granted an extension of time in which to file any

objections. Petitioner filed his objections on April 19. After careful consideration, I will

adopt and sustain the thorough reasoning of Judge Collins and deny petitioner’s habeas

petition for the reasons stated in the Report and Recommendation dated February 15, 2019.

       I have also considered whether to issue a certificate of appealability. To grant a

certificate of appealability, the Court must find a substantial showing of the denial of a

federal constitutional right. See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). A

substantial showing is a showing that issues are debatable among reasonable jurists, a

Court could resolve the issues differently, or the issues deserve further proceedings. Cox v.
Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878, 882-83 (8th

Cir. 1994)). Because petitioner has not made such a showing in this case, I will not issue a

certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Noelle C. Collins (#20) be and is SUSTAINED, ADOPTED and

INCORPORATED herein.

       IT IS FURTHER ORDERED that petitioner Joseph A. Verive’s Petition for Writ

of Habeas Corpus is DENIED.

       IT IS FINALLY ORDERED that the Court will not issue a certificate of

appealability. A separate judgment will be entered this same date.

       Dated this     29th      day of July, 2019.



                                                     STEPHEN N. LIMBAUGH, JR.
                                                     UNITED STATES DISTRICT JUDGE
